Case:21-12659-JGR

MQUNTAIN CREST PROPERTIES LLC
733 N Tejon SL
Colorado Springs CO 80903

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance
EE ID: 2018172 DD

CHRISTOPHER PASSARO
4440 BURTON WAY

# 832

COLORADO SPRINGS CO 80919

 

PERSONAL AND CHECK INFORMATION
Christopher Passaro

4440 Burton Way

# 832

ColoradoSprings, CO 80919

Soc Sec #: xxx-xx-xxxx Employee ID: 2018172

Home Department: 420 Maintenance/ 65 Western
Terrace #3

Pay Period: 10/28/20 to 11/03/20
“heck Date: 11/05/20 Check#: 11018
'T PAY ALLOCATIONS

 

 

DESCRIPTION THIS PERIOD (S) YTD ($)
Check Amount 0.00 0.00
Chkg 3971 511.61 23227.28
NET PAY 511.61 23227.28
TIME OFF (Based on Policy Year)

DESCRIPTION CURRACCRUE AMVTTAKEN  AVALBAL

Sick 0.00 hrs 28.00 hrs 4.00 hrs

DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL

Unpaid 0.00 hrs 0.00 hrs 0,00 hrs

DESCRIPTION CURRACCRUE AMTTAKEN AVAL BAL

Vacalion 1.54 hrs 8,00 hrs 1.75 hrs

iaG

7 7, Ime ayo %
Payrolis Dy Paycnax, fi

Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

Pagel of 23

 

 

 

 

EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD (S$)
Hourly 40.00 15.2500 610.00 1694.00 25179.13
Overtime 2.00 22.8750 45,75 36.50 817.52
Commissions 2068.25
Holiday 48.00 708,00
Sick 28.00 412.00
Vacation 40.00 610.00
Total Hours 42.00 1846.50
Gross Earnings 655.75 29794.90
Total Hrs Worked 42.00

WITHHOLDINGS = DESCRIPTION FILING STATUS THIS PERIOD (S) YTD (S)
Social Security 40.59 1844.30
Medicare 9.49 431.33
Fed Income Tax SO 65.99 3021.84
CO Income Tax S$ 27.00 1222.00
TOTAL 143.07 6519.47

DEDUCTIONS DESCRIPTION THIS PERIOD ($8) YTD (S)
$125 GTL 1.07 48.15
TOTAL 1.07 48.15

NET PAY THIS PERIOD (S$) YTD ($)

511.61 23227.28

0942 1604-7328 Mountain Crest Properties LLC » 733 N Tejon St * Colorado Springs CO 80903 + (714) 996-9960
Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41 Pagez2 of 23

MOUNTAIN CREST PROPERTIES LLC 1604-7328
OAL ORG1:65 Western Terra
Colorado Springs CO 80903 ORG2:420 Maintenance

EE ID: 2018172 DD

CHRISTOPHER PASSARO
4440 BURTON WAY

 

 

 

 

 

 

 

 

3 #832
3 COLORADO SPRINGS CO 80919

PERSONAL AND CHECK INFORMATION EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD ($)
Christopher Passaro
4440 Burton Way Hourly 40.00 15,2500 610,00 1734.00 25789.13
# 832 Overtime 36.50 817.52
ColoradoSprings, CO 80919 Commissions 224.00 2292.25
Soc Sec #: xxx-xx-xxxx Employee ID: 2018172 Holiday 48.00 708.00

Sick 28.00 412.00
Home Department: 420 Maintenance/ 65 Western Vacation 40.00 610.00
Terrace #3 Total Hours 40.00 1886.50

Gross Earnings 834.00 30628.90
Pay Period: 11/04/20 to 11/10/20 Total Hrs Worked 40.00
“heck Date: 1112/20 Cheek #11060 WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD ($) YTD (8)

T PAY ALLOCATIONS

Social Security 51.64 1895.94
DESCRIPTION THIS PERIOD ($) YTD ($) Medicare 12.08 443.41
Check Amount 0.00 0.00 Fed Income Tax $0 87.38 3109.22
Chkg 3971 646.83 23874.11 CO Income Tax § 35.00 1257.00
NET PAY 646.83 23874.11
TIME OFF (Based on Policy Year) TOTAL 186.10 6705.57

DEDUCTIONS DESCRIPTION THIS PERIOD ($) YTD (S$)
DESCRIPTION CURRACCRUE AMTTAKEN = AVALBAL
Sick 0.00 hrs 28,00 hrs 4.00 hrs $125 GTL 1.07 49.22
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Unpaid 0,00 hrs 0.00 hrs 6.00 hrs TOTAL 1.07 49,22
DESCRIPTION CURRACCRUE AMTTAKEN AVAL BAL
Vacalion 1,54 hrs 8.00 hrs 3.29 hrs
NET PAY THIS PERIOD (S$)! YTD ($}
646.83, 23874.11

Payrolis by Payenex, inc

0942 1604-7328 Mountain Crest Properties LLC * 733 N Tejon St+ Colorado Springs CO 80903 « (714) 996-9960
Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41 Page3 of 23

MOUNTAIN CREST PROPERTIES LLC 1604-7328
733 N Tejon St ORG1:65 Western Terra Ee
Colorado Springs CO 80903 ORG2:420 Maintenance

EE ID: 2018172 DD

CHRISTOPHER PASSARO

4440 BURTON WAY

# 832

COLORADO SPRINGS CO 80919

utp hese

 

 

 

 

 

 

 

 

  

PERSONAL AND CHECK INFORMATION EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD ($)
Christopher Passaro
4440 Burton Way Hourly 40.00 15.2500 610.00 1774.00 26399.13
# 832 Overtime 2.50 22.8750 57.19 39.00 874.71
Colorado Springs, CO 80919 Commissions 2292.25
Soc Sec #: xxx-xx-xxxx Employee ID: 2018172 Holiday 48.00 708.00
Sick 28.00 412.00
Home Department: 420 Maintenance/ 65 Western Vacation 40,00 610.00
Terrace #3 Total Hours 42.50 1929.00
Gross Earnings 667.19 31296.09
Pay Period: 11/11/20 to 11/17/20 Total Hrs Worked 42.50
heck Date: 11/19/20__Check#: 11113 WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD (8) YTD (8)
'T PAY ALLOCATIONS
Social Security 41.30 1937.24
DESCRIPTION THIS PERIOD ($) YTD ($) Medicare 9.65 453.06
Check Amount 0.00 0.00 Fed Income Tax SO 67.37 3176.59
Chkg 3971 520.80 2439491 CO Income Tax S$ 27.00 1284.00
NET PAY 520.80 24394.91
TIME OFF (Based on Policy Year) TOTAL 145.32 6850.89
DEDUCTIONS DESCRIPTION THIS PERIOD ($) YTD ($)
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Sick 0.00 hrs 28.00 hrs 4,00 hrs $125 GTL 1.07 50.29
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Unpaid 0,00 hrs 0.00 hrs 0,00 hrs TOTAL 1.07 50.29
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Vacalion 41,54 hrs 8.00 hrs 4.83 hrs
NET PAY THIS PERIOD ($); YTD ($)
520.80) 24394.91
t
Payroils ay Pay Qin

0942 1604-7328 Mountain Crest Properties LLC * 733 N Tejon St + Colorado Springs CO 80903 + (714) 996-9960
Payrous by Maychhes

Case:21-12659-JGR

MOUNTAIN CREST PROPERTIES LLC
733 N Tejon St
Colorado Springs CO 80903

Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance
EE ID: 2018172 DD

CHRISTOPHER PASSARO
4440 BURTON WAY

# 832

COLORADO SPRINGS CO 80919

PERSONAL AND CHECK INFORMATION
Christopher Passaro

4440 Burton Way

# 832

ColoradoSprings, CO 80919

Soc Sec #: xxx-xx-xxxx Employee ID: 2018172

Home Department: 420 Maintenance/ 65 Western
Terrace #3

Pay Period: 11/18/20 to 11/24/20
“heck Date: 11/25/20 Check#: 11164
iT PAY ALLOCATIONS

 

DESCRIPTION THIS PERIOD (S$) YTD ($)
Check Amount 0.00 0.00
Chkg 3971 477.85 24872.76
NET PAY 477.85 24872.76

 

TIME OFF (Based on Policy Year)

DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Sick 0,00 hrs 28.00 hrs 4.00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Unpaid 0,00 hrs 0,00 hrs 0.00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN ~ AVALBAL
Vacation 1,54 hrs 8.00 hrs 6.37 hrs

Payrolis Dy Paychex inc.

Page4 of 23

 

 

 

 

EARNINGS DESCRIPTION — HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD ($}
Hourly 40.00 15.2500 610.00 1814.00 27009.13
Overtime 39.00 874.71
Commissions 2292.25
Holiday 48.00 708,00
Sick 28.00 412.00
Vacation 40.00 610.00
Total Hours 40.00 1969.00
Gross Earnings 610.00 31906.09
Total Hrs Worked 40.00

WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD ($) YTD (S$)
Social Security 37.75 1974.99
Medicare 8.83 461.89
FedIncome Tax SO 60.50 3237.09
CO Income Tax S$ 24.00 1308.00
TOTAL 131.08 6981.97

DEDUCTIONS DESCRIPTION THIS PERIOD ($) YTD (8)
$125 GTL 1.07 51.36
TOTAL 1.07 51.36

NET PAY THIS PERIOD (S)' YTD ($)

2487 2.76

0942 1604-7328 Mountain Crest Properties LLC + 733 N Tejon St» Colorado Springs CO 80903 + (714) 996-9960

477.85,
Case:21-12659-JGR

Doc#:7 Filed:05/19/21

Entered:05/19/21 14:01:41 Paged of 23

y Paychex,

a

Payrols

i

MOUNTAIN CREST PROPERTIES LLC 1604-7328
733 N'Tejon St ORG1:65 Western Terra
Colorado Springs CO 80903 ORG2:420 Maintenance
EE ID: 2018172 ~

Gay

er DAR SF

 

 

 

 

 

CHRISTOPHER PASSARO .
4440 BURTON WAY g
# 832
COLORADO SPRINGS CO 80919
PERSONAL AND CHECK INFORMATION EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD (S)
Christopher Passaro
4440 Burton Way Hourly 1814.00 27009.13
# 832 Overtime 39.00 874.71
ColoradoSprings, CO 80919 Commissions 2292.25
Soc Sec #: xxx-xx-xxxx Employee ID: 2018172 Holiday 48.00 708.00
Other Pay 300.00 300.00
Home Department: 420 Maintenance/ 65 Western Sick 28.00 412.00
Terrace #3 Vacation 40.00 610.00
Total Hours 1969.00
Pay Period: 12/01/20 to 12/01/20 Gross Earnings 300.00 32206.09
“heck Date: 12/01/20 Check #: 11214 Total Hrs Worked
2T PAY ALLOCATIONS WITHHOLDINGS DESCRIPTION — FILING STATUS THIS PERIOD (8) YTD ($)
DESCRIPTION THIS PERIOD ($) YTD ($) Social Security 18.60 1993.59
Check Amount 277.05 277.05 Medicare 4,35 466.24
Chkg 3971 _0,00 24872.76 FedIncome Tax $0 3237.09
NET PAY 277.05 25149.81 CO Income Tax S$ 4308.00
TOTAL 22.95 7004.92
DEDUCTIONS DESCRIPTION THIS PERIOD (S$) YTD ($)
$125 GTL 51.36
TOTAL 51.36
NET PAY THIS PERIOD (S$) YTD (8)
277.05 25149.81

Payrolls By Paycnex, tac

0942 1604-7328 Mountain Crest Properties LLC - 733 N Tejon St + Colorado Springs CO 80903 = (714) 996-9960
Payrotts by Peyctian

Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

MOUNTAIN CREST PROPERTIES LLC
733 N Yejon St
Colorado Springs CO 80903

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance

EE ID: 2018172

CHRISTOPHER PASSARO
4440 BURTON WAY

# 832

DD

COLORADO SPRINGS CO 80919

PERSONAL AND CHECK INFORMATION
Christopher Passaro

4440 Burton Way

# 832

ColoradoSprings, CO 80919

Soc Sec #: xxx-xx-xxxx Employee ID: 2018172

Home Department: 420 Maintenance/ 65 Western
Terrace #3

Pay Period: 11/25/20 to 12/01/20
“heck Date: 12/03/20 Check#: 11257
iT PAY ALLOCATIONS

 

DESCRIPTION THIS PERIOD (S) YTD ($)
Check Amount 0.00 277.05
Chkg 3971 495.22 25367.98
NET PAY 495.22 25645.03

 

TIME OFF (Based on Policy Year)

DESCRIPTION CURRACCRUE AMTTAKEN = AVAL BAL

Sick 0,00 hrs 28,00 hrs 4,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Unpaid 0.00 hrs 0.00 hrs 0,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Vacation 1,54 hrs 8.00 hrs 7.91 brs

Payrolis dy Bayenex, iac

Pageé6 of 23

fA SHOU

Ars

 

 

 

 

 

EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD (S)
Hourly 33.50 15.2500 510.88 1847.50 27520,.01
Overtime 39.00 874.71
Commissions 2292.25
Holiday 8.00 15.2500 122.00 56.00 830.00
Other Pay 300.00
Sick 28.00 412.00
Vacation 40.00 610.00
Total Hours 41,50 2010.50
Gross Earnings 632.88 32838.97
Total Hrs Worked 33.50

WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD (S) YTD (S$)
Social Security 39,18 2032.77
Medicare 9.16 475.40
FedIncome Tax SO 63.25 3300.34
CO Income Tax §$ 25.00 1333.00
TOTAL 136.59 7141.51

DEDUCTIONS DESCRIPTION THIS PERIOD ($) YTD ($)
$125 GTL 1.07 52.43
TOTAL 1.07 52.43

NET PAY THIS PERIOD (S) YTD (8)

495.22 25645.03

0942 1604-7328 Mountain Crest Properties LLC - 733 N Tejon St + Colorado Springs CO 80903 « (714) 996-9960
Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41 Page7 of 23

MOUNTAIN CREST PROPERTIES LLC 1604-7328

733 N Tejon St ORG1:65 Western Terra

Colorado Springs CO 80903 ORG2:420 Maintenance
EE ID: 2018172 DD

 

 

 

 

 

 

 

 

CHRISTOPHER PASSARO =
a 4440 BURTON WAY S
eG # 832
oS COLORADO SPRINGS CO 80919
PERSONAL AND CHECK INFORMATION EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD (3) YTD HOURS YTD (S)
Christopher Passaro
4440 Burton Way Hourly 26.00 15.2500 396.50 1873.50 27916.51
# 832 Overtime 39,00 874.71
Colorado Springs, CO 80919 Commissions 2292.25
Soc Sec #: xxx-xx-xxxx Employee ID: 2018172 Holiday 56.00 830.00
Other Pay 300.00
Home Department: 420 Maintenance/ 65 Western Sick 28.00 412.00
Terrace #3 Vacation 16.00 15.2500 244.00 56.00 854.00
Total Hours 42.00 2052.50
Pay Period: 12/02/20 to 12/08/20 Gross Earnings 640.50 33479.47
heck Date: 12/10/20 Check #: 11305 Total Hrs Worked 26.00
iT PAY ALLOCATIONS WITHHOLDINGS DESCRIPTION — FILING STATUS THIS PERIOD (S) YTD (5)
DESCRIPTION THIS PERIOD (8) YTD ($) Social Security 39.64 2072.41
Check Amount 0.00 277.05 Medicare 9.28 484.68
Chkg 3971 500.35 25868.33 Fed Income Tax $0 64.16 3364.50
NET PAY 500.35 26145.38 CO Income Tax § 26.00 1359.00
TIME OFF (Based on Policy Year)
TOTAL 139.08 7280.59
DESCRIPTION CURRACCRUE AMTTAKEN — AVAL BAL DEDUCTIONS DESCRIPTION THIS PERIOD (3) YTD ($)
Sick 0,00 hrs 28,00 hrs 4,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN AVAL BAL $125 GTL 1.07 53.50
Unpaid 0.00 hrs 0.00 hrs 0.00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN — AVALBAL TOTAL 1.07 53.50
Vacalion 1,54 hrs 24.00 hrs 9,45 hrs
NET PAY THIS PERIOD (8); YTD (8)

500.35, 26145.38

 

0942 1604-7328 Mountain Crest Properties LLC « 733 N Tejon St» Colorado Springs CO 80903 - (714) 996-9960
y

x

iy Payee

2

,

atta
ViCAS

avr

(2

:

Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41 Pages of 23

MOUNTAIN CREST PROPERTIES LLC 1604-7328

733 N Tejon St ORG1:65 Western Terra

Colorado Springs CO 80903 ORG2:420 Maintenance
EE ID: 2018172 DD

Ant SHORES

KOUQAO GS

 

 

 

 

 

 

CHRISTOPHER PASSARO .
4440 BURTON WAY a
# 832
COLORADO SPRINGS CO 80919
PERSONAL AND CHECK INFORMATION EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD (3) YTD HOURS YTD ($)
Christopher Passaro
4440 Burton Way Hourly 40.00 15.2500 610.00 1913.50 28526.51
# 832 Overtime 3.00 22.8750 68.63 42.00 943.34
ColoradoSprings, CO 80919 Commissions 218.75 2511.00
Soc Sec #: xxx-xx-xxxx Employee ID: 2018172 Holiday 56.00 830.00
Other Pay 300.00
Home Department: 420 Maintenance/ 65 Western Sick 28.00 412.00
Terrace #3 Vacation 56.00 854.00
Total Hours 43,00 2095.50
Pay Period: 12/09/20 to 12/15/20 Gross Earnings 897.38 34376.85
“heck Date: 12/17/20 Check #: 11346 Total Hrs Worked 43,00
iT PAY ALLOCATIONS WITHHOLDINGS DESCRIPTION — FILING STATUS THIS PERIOD (8) YTD ($)
DESCRIPTION THIS PERIOD ($) YTD (8) Social Security 55.57 2127.98
Check Amount 0.00 277.05 Medicare 12.99 497.67
Chkg 3971 690.60 26558.93 Fed Income Tax $0 100.15 3464.65
NET PAY 690.60 26835.98 CO Income Tax S$ 37.00 1396.00
TIME OFF (Based on Policy Year)
TOTAL 205.71 7486.30
DESCRITION TOUR EC a ee DEDUCTIONS DESCRIPTION THIS PERIOD ($) YTD (8)
Sick 0,00 hrs 28.00 hrs 4,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL $125 GTL 1.07 54.57
Unpaid 0.00 hrs 0.00 hrs 0.00 hrs
DESCRPTION CURRACCRUE AMTTAKEN — AVALBAL TOTAL 4.07 54.57
Vacalion 1.54 hrs 24,00 hrs 10,99 hrs
NET PAY THIS PERIOD (S)' YTD ($)

690.60) 26835.98
I
Payroils by Payonex, int

0942 1604-7328 Mountain Crest Properties LLC - 733 N Tejon St» Colorado Springs CO 80903 » (714) 996-9960
Payrous by Paychex

Case:21-12659-JGR

MOUNTAIN CREST PROPERTIES LLC
733 N Tejon St
Colorado Springs CO 80903

Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance
EE ID: 2018172 DD

CHRISTOPHER PASSARO
4440 BURTON WAY

# 832

PERSONAL AND CHECK INFORMATION
Christopher Passaro

4440 Burton Way

# 832

ColoradoSprings, CO 80919

Soc Sec #: xxx-xx-xxxx Employee ID: 2018172

Home Department: 420 Maintenance/ 65 Western
Terrace #3

Pay Period: 12/16/20 to 12/22/20
“heck Date: 12/24/20 Check#: 11386
:T PAY ALLOCATIONS

 

DESCRIPTION THIS PERIOD (8) YTD ($)
Check Amount 0.00 277.05
Chkg 3971 477.84 27036.77
NET PAY 477.84 27313.82

 

TIME OFF (Based on Policy Year)

DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Sick 0,00 hrs 28.00 hrs 4.00 hrs
DESCRIPTION CURRACCRUE AVTTAKEN  AVALBAL
Unpaid 0.00 hrs 0.00 hrs 6.00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Vacation 1.54 hrs 24,00 hrs 12.53 hrs

Page9 of 23

 

cf Au Lie

2

 

 

 

 

=
Bed
9
COLORADO SPRINGS CO 80919
EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD ($)
Hourly 40.00 15.2500 610.00 1953.50 29136.51
Overtime 42.00 943.34
Commissions 2511.00
Holiday 56.00 830.00
Other Pay 300.00
Sick 28.00 412.00
Vacation 56.00 854.00
Total Hours 40.00 2135.50
Gross Earnings 610.00 34986.85
Total Hrs Worked 40.00
WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD (8) YTD ($)
Social Security 37.76 2165.74
Medicare 8.83 506.50
Fed Income Tax SO 60.50 3525.15
CO Income Tax §$ 24.00 1420.00
TOTAL 131.09 7617.39
DEDUCTIONS DESCRIPTION THIS PERIOD (8) YTD (S)
$125 GTL 1.07 55.64
TOTAL 1.07 55.64
NET PAY THIS PERIOD (8)| YTD (8)
27313.82

Payrolls by Payenex, inc

0942 1604-7328 Mountain Crest Properties LLC » 733 N Tejon St» Colorado Springs CO 80903 + (714) 996-9960

477.84)
Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41 Pagei10 of 23

 

 

 

 

 

 

MOUNTAIN CREST PROPERTIES LLC 1604-7328 .
733 N Tejon St ORG1:65 Western Terra ay
Colorado Springs CO 80903 ORG2:420 Maintenance 3
EE ID: 2018172 DD a
S
>» 2
ae CHRISTOPHER PASSARO a
> 4440 BURTON WAY 3
2 # 832
8 COLORADO SPRINGS CO 80919
S
PERSONAL AND CHECK INFORMATION EARNINGS DESCRIPTION — HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD ($)
Christopher Passaro
4440 Burton Way Hourly 32.00 15.2500 488.00 1985.50 29624.51
# 832 Overtime 42.00 943.34
ColoradoSprings, CO 80919 Commissions 2511.00
Soc Sec #: xxx-xx-xxxx Employee ID: 2018172 Holiday 8.00 15.2500 122.00 64.00 952.00
Other Pay 300.00
Home Department: 420 Maintenance/ 65 Western Sick 28.00 412.00
Terrace #3 Vacation 56.00 854.00
Total Hours 40.00 2175.50
Pay Period: 12/23/20 to 12/29/20 Gross Earnings 610.00 35596.85
“heck Date: 12/31/20 Check#: 11435 Total Hrs Worked 32.00
ET PAY ALLOCATIONS WITHHOLDINGS DESCRIPTION — FILING STATUS THIS PERIOD ($) YTD ($)
DESCRIPTION THIS PERIOD ($) YTD ($) Social Security 37.75 2203.49
Check Amount 0.00 277.05 Medicare 8.83 515.33
Chkg 3971 477.85 2751462 Fed Income Tax SO 60.50 3585.65
NET PAY 477.85 27791.67 CO Income Tax $ 24.00 1444.00
TOTAL 131.08 7748.47
DEDUCTIONS DESCRIPTION THIS PERIOD ($) YTD (8)
$125 GTL 1.07 56.71
TOTAL 1.07 56.71
NET PAY THIS PERIOD ($) YTD ($)
477.85 27791.67

Pavroils by Paychex, Inc.

0942 1604-7328 Mountain Crest Properties LLC » 733 N Tejon St + Colorado Springs CO 80903 - (714) 996-9960
 

By

by Peg

1

7

Payro't

Case:21-12659-JGR

MOUNTAIN CREST PROPERTIES LLC
733 N Tejon St
Colorado Springs CO 80903

1604-7328

Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

ORG1:65 Western Terra
ORG2:420 Maintenance

EE ID: 2018172

CHRISTOPHER PASSARO
4440 BURTON WAY

# 832

DD

COLORADO SPRINGS CO 80919

PERSONAL AND CHECK INFORMATION
Christopher Passaro

4440 Burton Way

# 832

ColoradoSprings, CO 80919

Soc Sec #: xxx-xx-xxxx Employee ID: 2018172

Home Department: 420 Maintenance/ 65 Western
Terrace #3

Pay Period: 12/30/20 to 01/05/21
“heck Date: 01/07/21 Check #: 11476
iT PAY ALLOCATIONS

 

DESCRIPTION THIS PERIOD (S$) YTD ($)
Check Amount 0.00 0.00
Chkg 3971 478.22 478.22
NET PAY 478.22 478.22

 

TIME OFF (Based on Policy Year)

DESCRIPTION CURRACCRUE AMTTAKEN — AVALBAL
Sick 32.00 hrs 0.00 hrs 32.00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Unpaid 0.00 hrs 0.00 hrs 0.00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN = AVAL BAL
Vacation 1.54 hrs 24,00 hrs 15.61 hrs

Payroi's by Payorex inc

Page11 of 23

 

 

 

 

EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD (S$)
Hourly 32.00 15.2500 488.00 32.00 488.00
Holiday 8.00 15.2500 122.00 8.00 122.00
Total Hours 40.00 40.00
Gross Earnings 610.00 610.00
Total Hrs Worked 32.00

WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD (8) YTD ($)
Social Security 37.75 37.75
Medicare 8.83 8.83
Fed Income Tax SO 60.13 60.13
CO Income Tax S$ 24.00 24.00
TOTAL 130.71 130.71

DEDUCTIONS DESCRIPTION THIS PERIOD (3) YTD (S)
$125 GTL 1.07 1.07
TOTAL 1.07 1.07

NET PAY THIS PERIOD (S); YTD ($)

478.22, 478.22

0942 1604-7328 Mountain Crest Properties LLC » 733 N Tejon St + Colorado Springs CO 80903 « (714) 996-9960
Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41 Pagei2 of 23

MOUNTAIN CREST PROPERTIES LLC 1604-7328
733 N Tejon St ORG1:65 Western Terra
Colorado Springs CO 80903 ORG2:420 Maintenance

EE ID: 2018172 DD

CHRISTOPHER PASSARO
4440 BURTON WAY

 

# 832

COLORADO SPRINGS CO 80919

 

 

EARNINGS

 

 

 

PERSONAL AND CHECK INFORMATION DESCRIPTION — HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD (S)
Christopher Passaro
4440 Burton Way Hourly 40,00 15,2500 610.00 72,00 1098.00
# 832 Overtime 3.00 22.8750 68.63 3.00 68.63
ColoradoSprings, CO 80919 Commissions 315.00 315.00
Soc Sec #: xxx-xx-xxxx Employee ID: 2018172 Holiday 8.00 122.00
Total Hours 43.00 83.00
Home Department: 420 Maintenance/ 65 Western Gross Earnings 993.63 1603.63
Terrace #3 Total Hrs Worked 43.00
. WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD (S$) YTD (S)
Pay Period: 01/06/21 to 01/12/21
“heck Date: 01/14/21. Check#: 11524 Social Security 59.70 97.45
ET PAY ALLOCATIONS Medicare 13.96 22.79
Fed Income Tax SO 113.36 173.49
DESCRIPTION THIS PERIOD (8) YTD ($) CO Income Tax S$ 40.00 64.00
Check Amount 0.00 0,00
Chkg 3971 735.86 1214.08 TOTAL 297.02 357.73
NET BAY uae 1214.08 DEDUCTIONS DESCRIPTION THIS PERIOD ($) YTD (8)
TIME OFF (Based on Policy Year)
$125 GTL 1.07 2.14
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL S125 Medical 29.68 29.68
Sick 0.00 hrs 0,00 hrs 32,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN — AVALBAL TOTAL 30.75 31.82
Unpaid 0.00 hrs 0,00 hrs 0,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Vacalion 1.54 hrs 24.00 hrs 17.15 hrs
NET PAY THIS PERIOD (S) | YTD (9)
735.86 1214.08
5 ; ;

Payrcils By Paycnex, Inc

0942 1604-7328 Mountain Crest Properties LLC - 733 N Tejon St+ Colorado Springs CO 80903 « (714) 996-9960
Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41 Page13 of 23

MOUNTAIN CREST PROPERTIES LLC 1604-7328
733 N Tejon St ORG1:65 Western Terra
Colorado Springs CO 80903 ORG2:420 Maintenance

EE ID: 2018172 DD

CHRISTOPHER PASSARO

4440 BURTON WAY

# 832

6 COLORADO SPRINGS CO 80919

 

 

 

 

 

 

 

 

PERSONAL AND CHECK INFORMATION EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD (S$)
Christopher Passaro
4440 Burton Way Hourly 40.00 15.2500 610.00 112.00 1708.00
# 832 Overtime 3.00 68.63
ColoradoSprings, CO 80919 Commissions 315.00
Soc Sec #: xxx-xx-xxxx Employee ID: 2018172 Holiday 8.00 122.00
Total Hours 40.00 123.00
Home Department: 420 Maintenance/ 65 Western Gross Earnings 610.00 2213.63
Terrace #3 Total Hrs Worked 40.00
. WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD (S) YTD (8)
Pay Period: 01/13/21 to 01/19/21
“heck Date: 01/21/21 Check#: 11564 Social Security 35,92 133.37
!T PAY ALLOCATIONS Medicare 8.40 31.19
Fed Income Tax SO 56.57 230.06
DESCRIPTION THIS PERIOD ($) YTD ($) CO IncomeTax 8 23.00 87.00
Check Amount 0.00 0.00
Chkg 3971 455.36 1669.44 TOTAL 123.89 481.62
Ne 455.36 1669.44 DEDUCTIONS DESCRIPTION THIS PERIOD (8) YTD (8)
TIME OFF (Based on Policy Year)
$125 GTL 1.07 3.21
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL $125 Medical 29.68 59.36
Sick 0.00 hrs 0,00 hrs 32,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN AVAL BAL TOTAL 30.75 62.57
Unpaid 0.00 hrs 0,00 hrs 0.00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Vacalion 1.64 hrs 24.00 hrs 18.69 hrs
NET PAY THIS PERIOD (S): YTD ($)
455.36. 1669.44

Panels Sy Paycnax, 175

0942 1604-7328 Mountain Crest Properties LLC * 733 N Tejon St * Colorado Springs CO 80903 « (714) 996-9960
Case:21-12659-JGR

MOUNTAIN CREST PROPERTIES LLC
733 N Tejon St
Colorado Springs CO 80903

PERSONAL AND CHECK INFORMATION

Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance
EE ID: 2018172 DD

CHRISTOPHER PASSARO

4440 BURTON WAY

# 832

COLORADO SPRINGS CO 80919

Pagel4 of 23

Christopher Passaro
4440 Burton Way

# 832
ColoradoSprings, CO 80919
Soc Sec #: xxx-xx-xxxx

Home Department: 420 Maintenance/ 65 Western

Terrace #3

Pay Period: 01/20/21 to 01/26/21
heck Date: 01/28/21 Check#: 11613

Employee ID: 2018172

 

 

 

 

IT PAY ALLOCATIONS

DESCRIPTION THIS PERIOD (3)
Check Amount 0.00

Chkg 3971
NET PAY

455.37
455.37

 

 

 

 

TIME OFF (Based on Policy Year)

DESCRIPTION CURRACCRUE AMT TAKEN
Sick 0.00 hrs 0.00 hrs
DESCRIPTION CURRACCRUE AMT TAKEN
Unpaid 0,00 hrs 0,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN

Vacalion 1.54 hrs 24.00 hrs

Pa rels ay Paycnex, lac

AVAL BAL
32,00 hrs
AVAL BAL
0.00 hrs
AVAL BAL
20.23 hrs

 

EARNINGS DESCRIPTION — HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD (8)
Hourly 40.00 15.2500 610.00 152.00 2318.00
Overtime 3.00 68.63
Commissions 315,00
Holiday 8.00 122.00
Total Hours 40,00 163.00
Gross Earnings 610.00 2823.63
Total Hrs Worked 40.00
WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD (8) YTD ($)
Social Security 35.91 169.28
Medicare 8.40 39.59
Fed Income Tax S0O 56.57 286.63
Ais 7 CO Income Tax $ 23.00 110.00
2124.81 TOTAL 123.88 605.50
2124.81 DEDUCTIONS DESCRIPTION THIS PERIOD (S) YTD (3)
$125 GTL 1.07 4.28
$125 Medical 29.68 89.04
TOTAL 30.75 93.32
NET PAY THIS PERIOD (S)| YTD ($)
455.37 2124.81

0942 1604-7328 Mountain Crest Properties LLC * 733 N Tejon St + Colorado Springs CO 80903 + (714) 996-9960
Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

MOUNTAIN CREST PROPERTIES LLC

733 N Tejon St
Colorado Springs CO 80903

 

PERSONAL AND CHECK INFORMATION

Christopher Passaro
4440 Burton Way

# 832
ColoradoSprings, CO 80919
Soc Sec #: Xxx-xx-Xxxx

Home Department: 420 Maintenance/ 65 Western

Terrace #3

Pay Period: 01/27/21 to 02/02/21
Check #: 11653

“heck Date: 02/04/21

Employee ID: 2018172

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance
EE ID: 2018172 DD

CHRISTOPHER PASSARO

4440 BURTON WAY

# 832

COLORADO SPRINGS CO 80919

Page15 of 23

 

 

 

=T PAY ALLOCATIONS

DESCRIPTION
Check Amount
Chkg 3971
NET PAY

THIS PERIOD ($)
0.00

455.37

455.37

 

 

 

TIME OFF (Based on Policy Year)

DESGRIPTION CURRACCRUE AMT TAKEN
Sick 0,00 hrs 0,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN
Unpaid 0.00 hrs 0.00 hrs
DESCRIPTION CURRACCRUE AMT TAKEN

Vacalion 1.54 hrs 24.00 hrs

‘

Payroils by Paycnex in

oO

AVAL BAL
32.00 hrs
AVAL BAL
0.00 hrs
AVAL BAL
21.77 hrs

 

 

EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD ($)
Hourly 40.00 15,2500 610.00 192.00 2928.00
Overtime 3.00 68.63
Commissions 315.00
Holiday 8.00 122.00
Total Hours 40.00 203.00
Gross Earnings 610.00 3433.63
Total Hrs Worked 40.00
WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD (S) YTD ($)
Social Security 35.91 205.19
Medicare 8.40 47.99
Fed Income Tax SO 56.57 343.20
” Ee CO Income Tax S$ 23.00 133.00
.0'
2580.18 TOTAL 123.88 729.38
2580.18 DEDUCTIONS — DESCRIPTION THIS PERIOD ($) YTD (S)
$125 GTL 1.07 5.35
$125 Medical 29.68 118.72
TOTAL 30.75 124.07
NET PAY THIS PERIOD (S$) YTD ($)
455.37 2580.18

0942 1604-7328 Mountain Crest Properties LLC - 733 N Tejon St + Colorado Springs CO 80903 + (714) 996-9960
Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

MOUNTAIN CREST PROPERTIES LLC

733 N Tejon St
Colorado Springs CO 80903

PERSONAL AND CHECK INFORMATION

Christopher Passaro
4440 Burton Way

# 832
ColoradoSprings, CO 80919
Soc Sec #: xxx-xx-xxxx

Home Department: 420 Maintenance/ 65 Western

Terrace #3

Pay Period: 02/03/21 to 02/09/21
Check #: 11701

“heck Date: 02/11/21

Employee ID: 2018172

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance
EE ID: 2018172 DD

CHRISTOPHER PASSARO

4440 BURTON WAY

# 832

COLORADO SPRINGS CO 80919

Page16 of 23

 

 

 

 

iT PAY ALLOCATIONS

DESCRIPTION THIS PERIOD (3)
Check Amount 0.00
Chkg 3971 692.87
NET PAY 692.87

 

 

 

 

TIME OFF (Based on Policy Year)

DESCRIPTION CURRACCRUE AMTTAKEN
Sick 0.00 hrs 0,00 hrs
DESCRIPTION CURRACCRUE AMT TAKEN
Unpaid 0.00 hrs 0,00 hrs
DESCRIPTION CURRACCRUE AMT TAKEN

Vacation 1.54 hrs 24.00 hrs

Payroils Sy PAVGREx iC

AVAL BAL
32,00 hrs
AVAL BAL
0,00 hrs
AVAL BAL
23.31 hrs

 

 

EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($} YTD HOURS YTD (S)
Hourly 40.00 15.2500 610.00 232,00 3538.00
Overtime 2.50 22.8750 57.19 5.50 125.82
Commissions 262.50 577.50
Holiday 8.00 122.00
Total Hours 42,50 245.50
Gross Earnings 929.69 4363.32
Total Hrs Worked 42.50
WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD {S) YTD ($)
Social Security 55,74 260.93
Medicare 13.03 61.02
Fed Income Tax SO 99,30 442.50
YTD ($) CO Income Tax S$ 38.00 171.00
0.00
3273.05 TOTAL 206.07 935.45
3273.05 DEDUCTIONS DESCRIPTION THIS PERIOD (8) YTD (5)
$125 GTL 1.07 6.42
$125 Medical 29.68 148.40
TOTAL 30.75 154.82
NET PAY THIS PERIOD (S)! YTD (8)
3273.05

0942 1604-7328 Mountain Crest Properties LLC * 733 N Tejon St = Colorado Springs CO 80903 « (714) 996-9960

692.87,
Case:21-12659-JGR

MOUNTAIN CREST PROPERTIES LLC
733 N Tejon St
Colorado Springs CO 80903

# 832

 

PERSONAL AND CHECK INFORMATION
Christopher Passaro

4440 Burton Way

# 832

ColoradoSprings, CO 80919

Soc Sec #: xxx-xx-xxxx Employee ID: 2018172

Home Department: 420 Maintenance/ 65 Western
Terrace #3

Pay Period: 02/10/21 to 02/16/21
“heck Date: 02/18/21 Check #: 11741
T PAY ALLOCATIONS

 

DESCRIPTION THIS PERIOD (8) YTD (3)
Check Amount 0.00 0.00
Chkg 3971 501.38 3774.43
NET PAY 501.38 3774.43

Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance
EE ID: 2018172 DD

CHRISTOPHER PASSARO
4440 BURTON WAY

COLORADO SPRINGS CO 80919

Page17 of 23

 

 

 

 

 

 

TIME OFF (Based on Policy Year)

DESCRIPTION CURRACCRUE AVTTAKEN  AVALBAL
Sick 0.00 hrs 0.00 hrs 32,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Unpaid 0,00 hrs 0,00 hrs 0,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN ~ AVALBAL
Vacalion 1,54 hrs 24.00 hrs 24.85 hrs

Ore grands Sy Boyne . iin
Payroils by Paycrex, inc

¥!

 

 

0942 1604-7328 Mountain Crest Properties LLC « 733 N Tejon St» Colorado Springs CO 80903 + (714) 996-9960

EARNINGS DESCRIPTION — HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD ($)
Hourly 36.00 15.2500 549.00 268.00 4087.00
Overtime 5,50 125.82
Commissions 577.50
Holiday 8.00 15,2500 122.00 16.00 244.00
Total Hours 44.00 289.50
Gross Earnings 671.00 5034.32
Total Hrs Worked 36.00

WITHHOLDINGS DESCRIPTION — FILINGSTATUS THIS PERIOD (S) YTD (8)
Social Security 39.69 300.62
Medicare 9.29 70,31
Fed income Tax SO 63.89 506.39
CO Income Tax S$ 26.00 197.00
TOTAL 138.87 1074.32

DEDUCTIONS DESCRIPTION THIS PERIOD (8) YTD (S)
$125 GTL 1.07 7.49
$125 Medical 29.68 178.08
TOTAL 30.75 185.57

NET PAY THIS PERIOD (S) YTD ($)

501.38 3774.43
Case:21-12659-JGR

MOUNTAIN CREST PROPERTIES LLC
733 N Tejon St
Colorada Springs CO 80903

# 832

 

PERSONAL AND CHECK INFORMATION
Christopher Passaro

4440 Burton Way

# 832

ColoradoSprings, CO 80919

Soc Sec #: xxx-xx-xxxx Employee ID: 2018172

Home Department: 420 Maintenance/ 65 Western
Terrace #3

Pay Period: 02/17/21 to 02/23/21
“heck Date: 02/25/21 Check #: 11791
'T PAY ALLOCATIONS

DESCRIPTION THIS PERIOD (8) YTD ($)
Check Amount 0.00 0.00
Chkg 3971 455.36 4229.79
NET PAY 455.36 4229.79

 

TIME OFF (Based on Policy Year)

DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Sick 0.00 hrs 0.00 hrs 32.00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Unpaid 0.00 hrs 0,00 hrs 0.00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Vacation 1.54 hrs 24.00 hrs 26.39 hrs

Payrcis Sy Paychex inc

Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance
EE ID: 2018172 DD

CHRISTOPHER PASSARO
4440 BURTON WAY

COLORADO SPRINGS CO 80919

Page18 of 23

 

 

 

 

 

 

EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD (8)
Hourly 40.00 15.2500 610.00 308.00 4697.00
Overtime 5.50 125.82
Commissions 577.50
Holiday 16.00 244.00
Total Hours 40.00 329.50
Gross Earnings 610.00 5644.32
Total Hrs Worked 40.00

WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD (S) YTD (S$)
Social Security 35.92 336.54
Medicare 8.40 78.71
Fed tncame Tax SO 56.57 562.96
CO Income Tax S$ 23.00 220.00
TOTAL 123.89 1198.21

DEDUCTIONS DESCRIPTION THIS PERIOD (S) YTD (S)
$125 GTL 1.07 8.56
$125 Medical 29.68 207.76
TOTAL 30.75 216.32

NET PAY THIS PERIOD (S$); YTD ($)

455.36: 4229.79

0942 1604-7328 Mountain Crest Properties LLC » 733 N Tejon St» Colorado Springs CO 80903 + (714) 996-9960
oN
Ee)

Payroly

Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

MOUNTAIN CREST PROPERTIES LLC
733 N Tejon St
Colorado Springs CO 80903

 

PERSONAL AND CHECK INFORMATION

Christopher Passaro
4440 Burton Way

# 832
ColoradoSprings, CO 80919
Soc Sec #: xxx-Xx-xxxx

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance
EE ID: 2018172 DD

CHRISTOPHER PASSARO
4440 BURTON WAY

# 832

COLORADO SPRINGS CO 80919

Employee ID: 2018172

Home Department: 420 Maintenance/ 65 Western

Terrace #3

Pay Period: 02/24/21 to 03/02/21
“heck Date: 03/04/21 Check #: 11830

 

iT PAY ALLOCATIONS

DESCRIPTION THIS PERIOD ($)
Check Amount 0.00
Chkg 3971 542.29
NET PAY 542.29

YTD (3)
0,00
4772.08
4772.08

 

TIME OFF (Based on Policy Year)

DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Sick 0,00 hrs 0.00 hrs 32.00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Unpaid 0.00 hrs 0,00 hrs 0,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Vacalion 1.54 hrs 24.00 hrs 27.93 hrs

Payrolls SY Paycnex, inc.

 

Page19 of 23

 

 

 

 

 

EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD ($)
Hourly 40.00 15.2500 610.00 348.00 5307.00
Overtime 5.00 22.8750 114.38 10.50 240.20
Commissions 577.50
Holiday _ 16.00 244.00
Total Hours 45.00 374,50
Gross Earnings 724.38 6368.70
Total Hrs Worked 45.00

WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD (S) YTD ($)
Social Security 43.00 379.54
Medicare 10.05 88.76
Fed Income Tax SO 70.29 633.25
CO Income Tax S$ 28.00 248.00
TOTAL 151.34 1349.55

DEDUCTIONS DESCRIPTION THIS PERIOD (S$) YTD (S)
$125 GTL 1.07 9.63
$125 Medical 29.68 237.44
TOTAL 30.75 247.07

NET PAY THIS PERIOD (S$)! YTD ($)

4772.08

542.29)
i

0942 1604-7328 Mountain Crest Properties LLC - 733 N Tejon St + Colorado Springs CO 80903 - (714) 996-3960
Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41 Page20 of 23

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance
EE ID: 2018172 DD

MOUNTAIN CREST PROPERTIES LLC
733 N Tejon Sl
Colorado Springs CO 80903

2 CHRISTOPHER PASSARO

4440 BURTON WAY

# 832

COLORADO SPRINGS CO 80919

 

 

 

 

 

 

 

 

 

 

PERSONAL AND CHECK INFORMATION | EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD ($)
Christopher Passaro
4440 Burton Way Hourly 80.00 15.2500 1220.00 428.00 6527.00
# 832 Overtime 3.50 22.8750 80.06 14.00 320.26
ColoradoSprings, CO 80919 Commissions 189.00 766.50
Soc Sec #: xxx-xx-xxxx Employee ID: 2018172 Holiday 16.00 244.00
Total Hours 83.50 458.00
Home Department: 420 Maintenance/ 65 Western Gross Earnings 1489.06 7857.76
Terrace #3 Total Hrs Worked 83.50
. WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD (S$) YTD (S)
Pay Period: 03/03/21 to 03/16/21
“heck Date: 03/18/21 Check#: 11880 Social Security 88.51 468,05
1T PAY ALLOCATIONS Medicare 20.70 109.46
Fed Income Tax SO 145.42 778.67
DESCRIPTION THIS PERIOD (8) YTD ($) CO Income Tax S$ 58.00 306.00
Check Amount 0.00 0.00
Chkg 971 1114.93 $887.01 TOTAL 312.63 1662.18
NET PAY 1114.93 5887.01 DEDUCTIONS DESCRIPTION THIS PERIOD (S) YTD ($)
TIME OFF (Based on Policy Year)
$125 GTL 2.14 11.77
DESCRIPTION CURRACCRUE AMTTAKEN — AVALBAL $125 Medical 59.36 296.80
Sick 0,00 hrs 0,00 hrs 32.00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL TOTAL 61,50 308.57
Sick 2 2.00 hrs 0.00 hrs 15.00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN AVAL BAL
Unpaid 0.00 hrs 0.00 hrs 0.00 hrs
DESCRIPTION AMTTAKEN — AVALBAL
Vacation 2 0.00 hrs 31,01 hrs
NET PAY THIS PERIOD (S) YTD ($}
1114.93, 5887.01

Payrcils Dy Paysnex iac

0942 1604-7328 Mountain Crest Properties LLC * 733 N Tejon St + Colorado Springs CO 80903 « (714) 996-9960
yi IMS

ios
t

By Po

SES

€

Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

MOUNTAIN CREST PROPERTIES LLC
733 N Tejon St
Colorado Springs CO 80903

PERSONAL AND CHECK INFORMATION
Christopher Passaro

4440 Burton Way

# 832

ColoradoSprings, CO 80919

Soc Sec #: XxXx-XX-XXxXx

Home Department: 420 Maintenance/ 65 Western

Terrace #3

Pay Period: 03/17/21 to 03/30/21
“heck Date: 04/01/21 Check #: 11927

Employee ID: 2018172

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance
EE ID: 2018172 DD

CHRISTOPHER PASSARO

4440 BURTON WAY

# 832

COLORADO SPRINGS CO 80919

 

Page21 of 23

 

 

 

'T PAY ALLOCATIONS

DESCRIPTION THIS PERIOD (S$)
Check Amount 0.00
Chkg 971 910.73
NET PAY 910.73

 

 

 

TIME OFF (Based on Policy Year)

DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Sick 0.00 hrs 0,00 hrs 32,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN = AVALBAL
Sick 2 1,00 hrs 0,00 hrs 16,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN = AVALBAL
Unpaid 0.00 hrs 0.00 hrs 0.00 hrs
DESCRETION AMTTAKEN  AVALBAL

Vacation 2 0,00 hrs 32.55 hrs

4

Payrolis by Pavensx 9c

 

 

EARNINGS DESCRIPTION — HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD ($)
Hourly 80.00 15.2500 1220.00 508.00 7747.00
Overtime 14.00 320.26
Commissions 766.50
Holiday 16.00 244.00
Total Hours 80.00 538.00
Gross Earnings 1220.00 9077.76
Total Hrs Worked 80.00
WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD ($) YTD (5)
Social Security 71.83 539.88
Medicare 16.80 126.26
Fedincome Tax SO 113.14 891.81
a . CO Income Tax § 46.00 352.00
6797.74 TOTAL 247.77 1909.95
6797.74 DEDUCTIONS DESCRIPTION THIS PERIOD (5) YTD (S)
$125 GTL 2.14 13.91
$125 Medical 59.36 356.16
TOTAL 61.50 370.07
NET PAY THIS PERIOD (S} YTD ($)
910.73 6797.74

0942 1604-7328 Mountain Crest Properties LLC * 733 N Tejon St+ Colorado Springs CO 80903 « (714) 996-9960
 

Case:21-12659-JGR Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

MOUNTAIN CREST PROPERTIES LLC
733 N Tejon Sl
Colorado Springs CO 80903

PERSONAL AND CHECK INFORMATION

Christopher Passaro
4440 Burton Way

# 832
ColoradoSprings, CO 80919
Soc Sec #: Xxx-xx-xxxx

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance

EE ID: 2018172

CHRISTOPHER PASSARO
4440 BURTON WAY

# 832

DD

COLORADO SPRINGS CO 80919

Employee ID: 2018172

Home Department: 420 Maintenance/ 65 Western

Terrace #3

Pay Period: 03/31/21 to 04/13/21
“heck Date: 04/15/21 Check #: 11982

 

iT PAY ALLOCATIONS

DESCRIPTION THIS PERIOD (S$)
Check Amount 0.00
Chkg 971 1102.18
NET PAY 1102.18

YTD ($)

0.00
7899.92
7899.92

 

TIME OFF (Based on Policy Year)

   

  

DESCRIPTION CURRACCRUE AMTTAKEN = AVALBAL
Sick 0,00 hrs 0.00 hrs 32.00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Sick 2 0,00 hrs 0.00 hrs 16,00 hrs
DESCRIPTION AMTTAKEN  AVALBAL
Vacation 2 0.00 hrs 2.09 hrs

Mayroils Sy Paychex, iac

#

Page22 of 23

 

 

 

 

 

EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD ($)
Hourly 80.00 15.2500 1220.00 588.00 8967.00
Overtime 2.50 22.8750 57.19 16.50 377.45
Commissions 196.00 962.50
Holiday 16.00 244.00
Total Hours 82.50 620.50
Gross Earnings 1473.19 10550.95
Total Hrs Worked 82.50

WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD (S) YTD (S$)
Social Security 87,52 627.40
Medicare 20.47 146.73
Fed Income Tax SO 143.52 1035.33
CO Income Tax S$ 58.00 410.00
TOTAL 309.51 2219.46

DEDUCTIONS DESCRIPTION THIS PERIOD (S$) YTD (S)
$125 GTL 2.14 16.05
$125 Medical 59.36 415.52
TOTAL 61.50 431.57

NET PAY THIS PERIOD (S) YTD ($)

1102.18 7899.92

0942 1604-7328 Mountain Crest Properties LLC » 733 N Tejon St * Colorado Springs CO 80903 « (714) 996-9960
 

Case:21-12659-JGR

MOUNTAIN CREST PROPERTIES LLC
733 N Tejon St
Colorado Springs CO 80903

Doc#:7 Filed:05/19/21 Entered:05/19/21 14:01:41

1604-7328

ORG1:65 Western Terra
ORG2:420 Maintenance
EE ID: 2018172 DD

CHRISTOPHER PASSARO
4440 BURTON WAY

# 832

COLORADO SPRINGS CO 80919

PERSONAL AND CHECK INFORMATION
Christopher Passaro

4440 Burton Way

# 832

ColoradoSprings, CO 80919

Soc Sec #: xxx-xx-xxxx Employee ID: 2018172

Home Department: 420 Maintenance/ 65 Western
Terrace #3

Pay Period: 04/14/21 to 04/27/21
“heck Date: 04/29/21 Check#: 12036
IT PAY ALLOCATIONS

DESCRIPTION THIS PERIOD (8) YTD (8)
Check Amount 0.00 0.00
Chkg 971 928.12 8828.04
NET PAY 928.12 8828.04

 

TIME OFF (Based on Policy Year)

DESCRIPTION CURRACCRUE AMTTAKEN  AVALBAL
Sick 0.00 hrs 0,00 hrs 32,00 hrs
DESCRIPTION CURRACCRUE AMTTAKEN AVAL BAL
Sick 2 0.00 hrs 0,00 hrs 16,00 hrs
DESCRIPTION AMTTAKEN  AVALBAL
Vacation 2 0.00 hrs 3.63 hrs

Payrons by Paychex, iae

Page23 of 23

 

 

 

 

 

EARNINGS DESCRIPTION HRS/UNITS RATE THIS PERIOD ($) YTD HOURS YTD (8)
Hourly 80.00 15.2500 1220.00 668.00 10187.00
Overtime 1.00 22.8750 22.88 17,50 400.33
Commissions 962.50
Holiday 16.00 244.00
Total Hours 81.00 701.50
Gross Earnings 1242.88 11793,83
Total Hrs Worked 81.00

WITHHOLDINGS DESCRIPTION FILING STATUS THIS PERIOD (S) YTD (S)
Social Security 73,25 700.65
Medicare 17.13 163.86
Fed Income Tax SO 115.88 1151.21
CO Income Tax S$ 47.00 457.00
TOTAL 253.26 2472.72

DEDUCTIONS DESCRIPTION THIS PERIOD (S$) YTD (8)
$125 GTL 2.14 18.19
$125 Medical 59.36 474.88
TOTAL 61.50 493.07

NET PAY THIS PERIOD (S) YTD ($)

8828.04

0942 1604-7328 Mountain Crest Properties LLC + 733 N Tejon St + Colorado Springs CO 80903 « (714) 996-9960

928.12:
